Citation Nr: 0624053	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-39 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
residuals of a right inguinal hernia.

2.  Entitlement to an initial compensable evaluation for 
residuals of a left eye injury.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1975 to June 1979.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

The veteran claims entitlement to higher initial evaluations 
for residuals of both a right inguinal hernia and a left eye 
injury.  Additional action is necessary before the Board can 
decide these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the notification provisions of the VCAA; 
therefore, any decision to proceed in adjudicating the claims 
on appeal would prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims for service connection by letter dated May 2004, 
before initially granting those claims in a rating decision 
dated July 2004.  This notice does not comply with the 
requirements of the law as found by the Court in 
Dingess/Hartman.  The veteran then appealed the initial 
disability evaluations assigned the grants of service 
connection.  The veteran's appeal thus ensues not from the 
original service connection claims, but from a notice of 
disagreement, which raised new claims for higher initial 
evaluations.  The RO has not since sent the veteran VCAA 
notice pertaining to these newly raised claims.  To ensure 
the veteran's due process rights, such action should be taken 
on remand.  

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on 
his claims for higher initial evaluations 
for residuals of a right inguinal hernia 
and residuals of a left eye injury.  Such 
notice must satisfy the requirements of 
the Court's holdings in Quartuccio, 
Pelegrini II and Dingess/Hartman; and 

2.  Readjudicate the veteran's claims 
based on all of the evidence of record.  
If either claim is denied, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, AMC should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



